DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (US. Pub. No. 2012/0071097 A1; hereinafter “Matsushita”) in view of Yae (US. Pub. No. 2016/0150588 A1)

Regarding claim 1, Matsushita teaches a control method, in which a computer serving as an on-vehicle device connectable to a pre-registered peripheral device by Bluetooth executes a program, comprising steps of: 
based on management information of a first execution order that is an execution order of a hands free profile (HFP) connection process of attempting to establish an HFP connection to the peripheral device and a second execution order that is an execution order of an audio video profile (AVP) connection process of attempting to establish an AVP connection to the peripheral device, performing a control process of performing the HFP connection process in the first execution order and performing the AVP connection process in the second execution order (see Matsushita, fig. 2, S4, S13, para. [0034-35]). 
Matsushita is silent to teaching that wherein when a connection with a certain peripheral device is not established within a predetermined time in one of the HFP connection process and the AVP connection process in the control process and the peripheral device is managed as an execution target of the other connection process in the management information, judging whether to restrain execution of the other connection process for the peripheral device thereafter.
In the same field of endeavor, Yae teaches a method wherein when a connection with a certain peripheral device is not established within a predetermined time (see Yae, fig. 4, S470, para. [0048]) in one of the HFP connection process and the AVP connection process in the control process (see Yae, para. [0051]) and the peripheral device is managed as an execution target of the other connection process in the management information (see Yae, fig. 4, S420, S490, request pairing again reads on the other connection process), judging whether to restrain execution of the other connection process for the peripheral device thereafter (see Yae, fig. 4, S450, S451, para. [0026,29], terminating pairing, table 1).
Therefore, it would have been obvious to one of ordinary skill in the art to combine teaching of Matsushita with the teaching of Yae in order to improve pairing processes between mobile devices and a host and reduce inconvenience to a driver of the vehicle (see Yae, para. [0006-7]). 

Regarding claim 2, the combination of Matsushita and Yae teaches the control method according to claim 1, wherein the on-vehicle device determines whether to restrain the execution of the other connection process, based on a behavior of the peripheral device at the time of execution of an HFP connection process or an AVP connection process that has failed to establish a connection (see Yae, table 1, para. [0026]), fig. 4, S450,460,470).

Regarding claim 4, the combination of Matsushita and Yae teaches the control method according to claim 1, wherein the on-vehicle device repeatedly performs the HFP connection process and the AVP connection process for a plurality of peripheral devices in an execution order managed by the management information (see Matsushita, fig. 2, S6, S11, para. [0034-35]), and releases restraint of the execution of the other connection process every cycle of the repetition (see Yae, fig. 4, S480, para. [0044], fig. 3).

Regarding claim 6, the combination of Matsushita and Yae teaches the the combination of Matsushita and Yae teaches the control method according to claim 1, wherein an execution order of the HFP connection process and the AVP connection process is managed in the order of peripheral devices whose connection history with the on-vehicle device is new (see Matsushita, para. [0026-27]). 

Regarding claim 7, the combination of Matsushita and Yae teaches the control method according to claim 4, wherein the on-vehicle device performs the AVP connection process subsequent to the HFP connection process for a peripheral device, which first performs the HFP connection process, in each cycle of the repetition, or performs the HFP connection process subsequent to the AVP connection process for a peripheral device, which first performs the AVP connection process, in each cycle of the repetition (see Matsushita, fig. 2, S4, S13, para. [0034-35]).

Regarding claim 8, Matsushita teaches an on-vehicle device (see Matsushita, fig. 1, in-vehicle 1), which is connectable to a pre-registered peripheral device by Bluetooth (see Matsushita, fig. 1, cellular phone 12), comprising: 
a storage device that stores a program (see Matsushita, fig. 1, memory 8-10); and a hardware processor (see Matsushita, fig. 1, 11), wherein the hardware processor executes the program stored in the storage device, thereby allowing the on-vehicle device to, 
based on management information of a first execution order that is an execution order of an HFP connection process of attempting to establish an HFP connection to the peripheral device and a second execution order that is an execution order of an AVP connection process of attempting to establish an AVP connection to the peripheral device, perform a control process of performing the HFP connection process in the first execution order and performing the AVP connection process in the second execution order (see Matsushita, fig. 2, S4, S13, para. [0034-35]). 
Matsushita is silent to teaching that wherein when a connection with a certain peripheral device is not established within a predetermined time in one of the HFP connection process and the AVP connection process in the control process and the peripheral device is managed as an execution target of the other connection process in the management information, determine whether to restrain execution of the other connection process for the peripheral device thereafter.
In the same field of endeavor, Yae teaches a system wherein when a connection with a certain peripheral device is not established within a predetermined time (see Yae, fig. 4, S470, para. [0048]) in one of the HFP connection process and the AVP connection process in the control process (see Yae, para. [0051]) and the peripheral device is managed as an execution target of the other connection process in the management information (see Yae, fig. 4, S420, S490, request pairing again reads on the other connection process), judging whether to restrain execution of the other connection process for the peripheral device thereafter (see Yae, fig. 4, S450, S451, para. [0026,29], terminating pairing, table 1).
Therefore, it would have been obvious to one of ordinary skill in the art to combine teaching of Matsushita with the teaching of Yae in order to improve pairing processes between mobile devices and a host and reduce inconvenience to a driver of the vehicle (see Yae, para. [0006-7]).

Regarding claim 9, Matsushita teaches a non-transitory computer readable storing medium storing a program (see Matsushita, fig. 1, 8-12) causing a computer serving as an on-vehicle device connectable to a pre-registered peripheral device by Bluetooth to: 
based on management information of a first execution order that is an execution order of a hands free profile (HFP) connection process of attempting to establish an HFP connection to the peripheral device and a second execution order that is an execution order of an audio video profile (AVP) connection process of attempting to establish an AVP connection to the peripheral device, perform a control process of performing the HFP connection process in the first execution order and performing the AVP connection process in the second execution order (see Matsushita, fig. 2, S4, S13, para. [0034-35]). 
Matsushita is silent to teaching that wherein when a connection with a certain peripheral device is not established within a predetermined time in one of the HFP connection process and the AVP connection process in the control process and the peripheral device is managed as an execution target of the other connection process in the management information, determine whether to restrain execution of the other connection process for the peripheral device thereafter.
In the same field of endeavor, Yae teaches a system wherein when a connection with a certain peripheral device is not established within a predetermined time (see Yae, fig. 4, S470, para. [0048]) in one of the HFP connection process and the AVP connection process in the control process (see Yae, para. [0051]) and the peripheral device is managed as an execution target of the other connection process in the management information (see Yae, fig. 4, S420, S490, request pairing again reads on the other connection process), judging whether to restrain execution of the other connection process for the peripheral device thereafter (see Yae, fig. 4, S450, S451, para. [0026,29], terminating pairing, table 1).
Therefore, it would have been obvious to one of ordinary skill in the art to combine teaching of Matsushita with the teaching of Yae in order to improve pairing processes between mobile devices and a host and reduce inconvenience to a driver of the vehicle (see Yae, para. [0006-7]).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita and Yae as applied to claim 2 above, and further in view of Chen (US. Pub. No. 2013/0095753 A1)

Regarding claim 3, the combination of Matsushita and Yae teaches the control method according to claim 2, wherein when a connection is rejected by the peripheral device or a connection established once is disconnected by the peripheral device at the time of the execution, the on-vehicle device determines not to restrain the execution of the other connection process thereafter (see Matsushita, table 1, para. [0030], repairing after detach message).
Matsushita is silent to teaching that wherein when there is no response from a peripheral device having attempted a connection at the time of the execution of the HFP connection process or the AVP connection process that has failed to establish the connection, the on-vehicle device determines to restrain the execution of the other connection process for the peripheral device thereafter. 
In the same field of endeavor, Chen teaches a method wherein when there is no response from a peripheral device having attempted a connection at the time of the execution of the HFP connection process or the AVP connection process that has failed to establish the connection, the on-vehicle device determines to restrain the execution of the other connection process for the peripheral device thereafter (see Chen, fig. 1, timeout 120, delete pairing 130, para. [0021-23]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Matsushita and Yae with the teaching of Chen in order to improve Bluetooth pairing and connection management (see Chen, para. [0002-3]). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita and Yae as applied to claim 1 above, and further in view of Nagai et al. (US. Pub. NO. 2010/0095026 A1; hereinafter “Nagai”).

Regarding claim 5, the combination of Matsushita and Yae teaches the control method according to claim 1. 
The combination of Matsushita and Yae is silent to teaching that wherein the on-vehicle device further comprises a universal serial bus (USB) connector that is connected to the peripheral device by USB, and in a case where a connection with a peripheral device by the USB connector is disconnected, when the peripheral device has been registered in the management information as an execution target of at least one of the HFP connection process and the AVP connection process, the on-vehicle device restrains execution of at least one of the HFP connection process and the AVP connection process, which is to be executed, thereafter.
In the same field of endeavor, Nagai teaches a method wherein the on-vehicle device further comprises a universal serial bus (USB) connector that is connected to the peripheral device by USB, and in a case where a connection with a peripheral device by the USB connector is disconnected, when the peripheral device has been registered in the management information as an execution target of at least one of the HFP connection process and the AVP connection process, the on-vehicle device restrains execution of at least one of the HFP connection process and the AVP connection process, which is to be executed, thereafter (see Nagai, fig. 2, para. [0041,53], further pairing connection process is restrained after USB pairing completed and USB disconnected).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Matsushita and Yae with the teaching of Nagai in order to improve Bluetooth pairing and security (see Nagai, para. [0004-5]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang (2014/0087665), Wu (2018/0098368), Hor-Lao (10,708,863) teach Bluetooth pairing systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/              Primary Examiner, Art Unit 2648